                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

Arlene F. Sams,                     )                 C/A No.: 1:18-cv-01957-RBH
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 ORDER
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       On September 26, 2019, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access

to Justice Act (“EAJA”), 42 U.S.C. § 2412, on the basis that the position taken by the defendant in this

action was not substantially justified. In the motion, Plaintiff requested attorney’s fees in the amount

of $3,150.50. On October 10, 2019, Defendant filed a response in support indicating no objection to

Plaintiff's requested EAJA award.

       Based on the foregoing and after considering the briefs and materials submitted by the parties,

the court orders the Defendant to pay the sum of $3,150.50 for attorney's fees, pursuant to EAJA,

subject to the Treasury Offset Program if the prevailing party owes a debt to the federal government.

However, the payment shall be made payable to the claimant pursuant to Astrue v. Ratliff, 130 S.Ct.

2521 (2010) and mailed to his attorney, with a copy to the claimant.

       IT IS SO ORDERED.

October 15, 2019                                              s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
